                            Case 3:18-cv-16593-MAS-TJB Document 1-1 Filed 11/29/18 Page 1 of 2 PageID: 12
                                                        Exhibit A to the Complaint
Location: Lebanon, NJ                                                                                IP Address: 76.117.94.168
Total Works Infringed: 29                                                                            ISP: Comcast Cable
 Work        Hash                                        Site               UTC          Published         CRO App. File   CRO Number
                                                                                                           Date
 1           9616818F0C0564A51714980E08C77A60FDC94FC4    Tushy              09/29/2018   05/26/2018        07/14/2018      PA0002128078
                                                                            22:06:38
 2           0326E8923C58852725F5A7857833A4CD3E715289    Tushy              01/21/2018   05/06/2017        06/16/2017      PA0002069288
                                                                            22:06:20
 3           05D9E9EB431AEF78D0BD2E16B66F558D4839A3BC    Tushy              01/16/2018   08/09/2017        08/17/2017      PA0002077673
                                                                            20:54:16
 4           1F6D2B8B3E349D95C7205A9E6C7826A7CFF8E1F1    Tushy              05/28/2018   04/11/2017        06/15/2017      PA0002037579
                                                                            16:30:10
 5           30345D06651108177F2FCFB7EAA6B92BE2D5BD56    Vixen              11/13/2017   11/10/2017        12/04/2017      PA0002097978
                                                                            01:38:31
 6           39F58B9046EBED6CF3F8C861E3A68DBE3730FA24    Vixen              02/05/2018   01/14/2018        01/22/2018      PA0002101751
                                                                            14:51:27
 7           3A7F6BEB952391561E7747B47567444D8EF99790    Tushy              12/09/2017   12/07/2017        01/04/2018      PA0002097494
                                                                            17:33:07
 8           40D4A1A156BD94E458420F0E49C541AA2191B72A    Tushy              09/01/2018   06/25/2018        08/07/2018      PA0002132395
                                                                            21:30:08
 9           464AB452DA8258FA23BA74830F0D57EE7CA518C5    Tushy              10/30/2017   08/24/2017        09/15/2017      PA0002052837
                                                                            20:21:47
 10          530E54D481D7BE087FF8875651364C015974E71E    Tushy              10/31/2017   04/26/2017        06/15/2017      PA0002037565
                                                                            21:02:18
 11          53DB4894FCA7DDBD26158D259CD53023DD8E6C22 Tushy                 03/27/2018   03/27/2018        04/17/2018      PA0002116065
                                                                            18:32:34
 12          5C208E2ABF6083135CA52776A02D87442F215D60    Tushy              09/28/2018   06/15/2017        07/07/2017      PA0002070815
                                                                            14:49:47
 13          5E5648DEC0EEE26A85C27C8802B349ABDC47C17E    Tushy              11/29/2017   11/27/2017        01/04/2018      PA0002069335
                                                                            14:11:19
 14          5EFCC9880947C80F73A6CDD0B960C1FEFA5E846A    Tushy              09/29/2018   03/17/2018        04/17/2018      PA0002116750
                                                                            22:36:55
 15          774A2CED1D4C60BC032A3D8767D4CB89D2EE3DB4    Tushy              10/30/2017   07/20/2017        08/11/2017      PA0002046869
                                                                            17:16:07
 16          8AEA27202C47B378BF48659CC2938DB8691054EF    Tushy              09/29/2018   07/25/2018        09/05/2018      PA0002134601
                                                                            22:37:08
                  Case 3:18-cv-16593-MAS-TJB Document 1-1 Filed 11/29/18 Page 2 of 2 PageID: 13
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
17     A1D049D475923190FF3A7134A0D2B9F10D62914B   Vixen       09/26/2018   09/26/2018   10/16/2018      PA0002127776
                                                              23:19:13
18     A460BDA775DEF88F7E956E928A7FFEBFB1EB504A   Tushy       01/14/2018   09/18/2017   10/09/2017      PA0002086139
                                                              20:56:09
19     AE6A89DD0FB4978EAC561028F9FB06AA0A8D7E6A   Tushy       01/14/2018   05/01/2017   06/15/2017      PA0002037577
                                                              19:55:34
20     B378CAEB9DFA80E256C29E523B89DDF82169A9A8   Vixen       02/09/2018   07/08/2017   08/17/2017      PA0002077664
                                                              12:40:34
21     C496C2BFE4C6D994F43DC665F2CBEE16FE85777A   Tushy       09/28/2018   06/05/2017   07/07/2017      PA0002074097
                                                              14:49:13
22     C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D   Tushy       09/25/2018   08/04/2018   09/01/2018      PA0002119573
                                                              13:34:25
23     D7FF2A6B26A8EB9B131FD59C812EAEAE049D7C8C   Vixen       08/21/2018   04/04/2018   04/17/2018      PA0002116740
                                                              17:05:11
24     DC800EE9C3ABA1795FD12B59A5715C9A8FD92DFF   Tushy       08/09/2018   08/09/2018   09/05/2018      PA0002135685
                                                              19:40:58
25     E052A332B9097369140ED290E5B7EE8CF69FB2A1   Tushy       06/17/2018   06/15/2018   07/14/2018      PA0002128159
                                                              22:18:52
26     EBC75FD3F24B24A008F1CB3134B8FD15ED6A438E   Tushy       10/02/2017   06/20/2017   07/07/2017      PA0002070816
                                                              15:35:50
27     ECD2CA0F3A6DF7EA0A2D4F861B45DCF93C8FC930   Tushy       07/07/2018   02/20/2018   03/01/2018      PA0002079187
                                                              21:25:25
28     EE7B431D4EF0439F713DA25D5DE5094C4F92B6C9   Vixen       12/12/2017   10/21/2017   11/30/2017      PA0002098006
                                                              22:47:27
29     F518524A3E8B5819DB451A88F725D979F728EC34   Vixen       09/24/2018   08/12/2018   09/01/2018      PA0002119680
                                                              20:43:51
